 ROBERT V. MC KENDRICK, ESQ/BAR NO. 169138
 HEMAR ROUSSO & HEALD, LLP
 15910 Ventura Blvd., 12th Floor
 Encino, CA 91436
 (818) 501-3800


                                          ///////////////
                                          EASTERN
XEROX FINANCIAL SERVICES LLC,
                                                                                                    2:19-mc-00048-MCE-AC



ACTION LEARNING SYSTEMS, INC., a Delaware                                                                               X

corporation licensed to do business in California,
                                                                                    X




     KATHLEEN MARSHALL, CEO FOR ACTION LEARNING SYSTEMS, INC., a Delaware corporation
     licensed to do business in California


                                                                                               ALLISON CLAIRE, MAGISTRATE



        X




                         May 8, 2019                                                    26, 8th Floor          10:00 a.m.
                                          501 I STREET, SACRAMENTO, CA 95814
                                   X
                                       /////////////////////////////////////////////////////////////////////////////////////////




      March 7, 2019
Any and all money and other property in the possession, custody and control of the Judgment Debtor, ACTION LEARNING SYSTEMS,
INC. See also Schedule “A” to the Civil subpoena Duces Tecum served concurrently herewith.
